Citation Nr: 0032344	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  98-18 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to disability under 
38 U.S.C.A. § 1151. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from October 1945 to July 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin, which denied entitlement to 
TDIU. 

The veteran requested a Travel Board hearing, and that 
hearing was conducted in June 2000 by the undersigned Board 
member. 


FINDINGS OF FACT

1.  The veteran is currently entitled to benefits under 
38 U.S.C.A. § 1151 for additional disability of the left 
knee, which is 50 percent disabling; he has not been awarded 
service connection for any other disorder. 

2.  The veteran, who completed high school prior to 1950, has 
had no additional education or vocational training since that 
time, and has employment experience in manual labor jobs, 
including construction, primarily masonry and laying 
concrete, and farm labor; he has been unemployed since 1980. 

3.  The veteran's additional left knee disability precludes 
substantially gainful employment of any type for which the 
veteran has education or experience. 


CONCLUSION OF LAW

The veteran is individually unemployable by reason of the 
disability for which he is entitled to benefits as if 
service-connected.  38 U.S.C.A. §§ 1151, 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.340, 4.16 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a rating decision issued in November 1997, the RO awarded 
the veteran benefits for additional disability due to total 
knee replacement, under 38 U.S.C.A. § 1151, and evaluated the 
additional disability due to VA surgical treatment as 50 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5055, taking into consideration the left knee disability 
present prior to the VA treatment.  The veteran contends that 
he is now individually unemployable as a result of the left 
knee disability for which he has been granted benefits under 
38 U.S.C.A. § 1151. 

The veteran has not been awarded service connection for any 
other disorder; a left knee disability is the sole disability 
for which the veteran receives compensation as if service-
connected.  The veteran has not worked since 1980, and has 
received non-service-connected VA pension benefits.  

38 U.S.C.A. § 1151 (West 1991) provides that, if a veteran 
incurs an injury, or an aggravation of an injury, as the 
result of VA medical or surgical treatment, and the injury or 
aggravation results in additional disability to the veteran, 
disability compensation is awarded in the same manner as if 
the disability were service-connected.  For purposes of the 
discussion below, the veteran's left knee disability in this 
case is referred to as service-connected, rather than as a 
disability for which the veteran is compensated as if 
service-connected.  However, the Board has adopted this 
reference in this case only to simplify the references to the 
VA regulations applicable to the veteran's disability, as 
those regulations do not offer alternative language specific 
to claims in which the disability for which other benefits 
are being considered where the benefit originally granted is 
under 38 U.S.C.A. § 1151.  

Under 38 C.F.R. § 4.16(a), a total disability rating for 
compensation based on individual unemployability may be 
assigned where the schedular rating for service-connected 
disability is less than total, if the disabled person is 
unable to secure or follow a substantially gainful occupation 
as the result of service-connected disability, where the 
veteran has one service-connected disability evaluated as 60 
percent or more disabling.  If there are two or more 
disabilities there must be at least one disability evaluated 
as 40 percent disabling, and sufficient additional disability 
to bring the combined rating to 70 percent or more. 

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disabilities, there must be an impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability.  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  For VA purposes, the term 
"unemployability" is synonymous with an inability to secure 
and follow a substantially gainful occupation.  VAOPGPREC 75-
91 (1991). 

In this case, the veteran is service-connected only for one 
disability, which the RO has determined is 50 percent 
disabling for purposes of determining whether the veteran 
meets the schedular standards for TDIU.  The Board notes, 
however, that a bilateral factor also applies in this case, 
which might be considered to add 5.5 percent to the veteran's 
calculated left knee evaluation and enabling him to meet the 
schedular standards for TDIU.  

The Board also notes that the veteran's representative has 
argued that the veteran's left knee is so disabled that he 
has lost the use of that leg, and that he would be better 
served in terms of ability to perform tasks of daily living 
and industrial tasks if his left leg were amputated above the 
knee.  A finding of loss of use of the left leg at a level 
above the knee would entitle the veteran to an evaluation 
under a different diagnostic code.  It is not clear whether 
the veteran might be entitled to an evaluation which would 
meet the schedular requirements for consideration for TDIU 
under a rating code applicable to amputation of a lower 
extremity.  

However, in view of the finding below, it is not necessary to 
remand the claim for further consideration of the appropriate 
percentage evaluation for purposes of determining whether the 
schedular requirements for TDIU are met.  

The Board has, for purposes of this decision, assumed that 
the RO's determination that the veteran does not meet the 
schedular standards for consideration for TDIU.  In such a 
case, the issue is whether the evidence warrants a finding on 
an extraschedular basis that the veteran's service-connected 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work that is more than marginal 
that permits the individual to earn a living wage).  Moore v. 
Derwinski, 1 Vet. App. 356 (1991). 

For the veteran to prevail in his claim for a total 
compensation rating based on individual unemployability, the 
record must reflect circumstances, apart from non-service-
connected conditions, which place him in a different position 
than other veterans having a combined 50 percent compensation 
rating.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment.  The ultimate 
question is whether the veteran, in light of his service-
connected disorders, is capable of performing the physical 
and mental acts required by employment, not whether he or she 
can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993). 

The veteran, who is over 70 years old, completed high school 
prior to 1950.  He has not completed any course of education 
or any vocational training since that time.  It is unclear 
what employment the veteran had prior to service.  The 
evidence reflects that his employment experience after 
service was almost solely in construction, primarily laying 
concrete for building foundations and doing other types of 
heavy masonry, although he did have brief employment in other 
manual or heavy labor jobs, including on a dairy farm. 

On VA examination conducted in July 1998, the examiner noted 
that the veteran's left knee disability, including pain, 
swelling, stiffness, and other symptoms, limited the 
veteran's activities.  The veteran was able to standing 10 
minutes, or to walk one block, or to drive 50 miles.  The 
veteran did not use a knee brace but required a cane.  The 
veteran was unable to put on his own socks and shoes.  He was 
unable to get in the bathtub, but could shower unassisted.  
The examiner stated that the veteran was unable to do heavy 
or light manual labor as a result of the left knee 
disability, but "might" be able to engage in sedentary 
work.  The examiner noted that sedentary employment would not 
be precluded, as the veteran's knee disability did not impair 
his mental capacity and he was able to sit for prolonged 
periods of time.

At his June 2000 Travel Board hearing, the veteran testified 
that he was unable to walk without a cane.  He testified 
that, although he was able to walk one block, it would be a 
"major accomplishment" for him.  He testified that he was 
able to go up the three steps into his house only with great 
difficulty, and essentially had to pull himself up or down a 
longer set of steps using his hands.  He also explained that 
his knee became stiffened and more painful with sitting for 
any length of time, and he was unable to put his foot on the 
floor in a normal position when sitting.  

The veteran's only employment experiences are in jobs 
requiring manual labor, such as construction, masonry, and 
farm work.  The veteran's left knee disability now precludes 
such work.  The evidence of record establishes that the 
veteran probably could perform sedentary work, if he could 
find sedentary employment that required no education or 
experience.  However, he would have to secure such sedentary 
employment in a location which required essentially no 
walking to enter, in a building which had three or fewer 
steps inside and outside, and required no walking, bending, 
stooping, lifting, or any activity other than sitting.  The 
Board finds it unlikely that the veteran could obtain or 
retain substantially gainful employment consistent with the 
physical limitations imposed by his left knee disability and 
would be available given his education and employment 
experience.  

The Board finds it significant that there is no current 
medical opinion that the veteran is employable.  Rather, the 
VA opinion of record states only that the veteran "might" 
be able to engage in sedentary employment, since his mental 
capacity was unimpaired and he was able to sit for prolonged 
periods of times.  However, the veteran's restricted mobility 
certainly precludes any employment in which he has experience 
and he has testified that even with sitting his knee also 
became stiff and painful.  

Given the veteran's education limitations, and the barrier to 
obtaining additional education posed by his restricted 
mobility, the Board concludes that it is unlikely he could 
ever become job ready so that he could secure and follow 
substantially gainful employment, even disregarding his age 
and other disabilities.  The Board finds that the veteran is 
in a different position that other veteran's who are 
evaluated as having a 50 percent disability, in part because 
there is underlying left knee disability.  Although the 
portion of left knee disability present prior to VA treatment 
is not ratable for VA compensation purposes, nevertheless the 
left knee disability as a whole must be considered for 
purposes of evaluation for unemployability.  See Mittleider 
v. West, 11 Vet. App. 181, 182 (1998) (when it is not 
possible to separate the effects of a non-service-connected 
condition from those of a disability which is service-
connected, VA regulations dictate that the signs and symptoms 
be attributed to the service-connected condition).  The Board 
notes that the circumstances of this claim, a disability 
which is in part non-service-connected but must in larger 
part be considered as if service-connected, is not 
contemplated by the rating schedule.  However, the 
circumstances as a whole must be considered under 38 C.F.R. 
§ 4.16(b).

Taking into consideration the veteran's testimony along with 
his limited education and work experience, the Board 
concludes that he is individually unemployable as a result of 
his left knee disability.  Accordingly, the requirements for 
entitlement to an award of TDIU are met.


ORDER

Entitlement to TDIU is granted.



		
	CHARLES E. HOGEBOOM
	Veterans Law Judge
	Board of Veterans' Appeals



 

